OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically, reproductions 1.2 and 1.3 are described as “rear perspective” and “bottom perspective” in the descriptions of the reproductions, but reproduction 1.1 is described only as “perspective”. This description should be amended for clarity.
Reproduction 1.2 is described as a “rear perspective”, but the description of reproduction 1.5 refers to the view as a “back” view.
The feature statement contains more specific and detailed descriptions of the reproductions. It is recommended that this statement be used as a basis for embellishing the properly formatted specific descriptions, and as these descriptions are generally more consistent as well.
For clarity and consistency, the descriptions of the reproductions should be amended. Suggested language follows:

-- Fig. 1.1 illustrates a front perspective view of the subject design;
Fig. 1.2 illustrates a rear perspective view of the subject design;
Fig. 1.3 illustrates a bottom perspective view of the subject design;
Fig. 1.4 illustrates a front view of the subject design;
Fig. 1.5 illustrates a rear view of the subject design;
Fig. 1.6 illustrates a left view of the subject design;
Fig. 1.7 illustrates a right view of the subject design; 
Fig. 1.8 illustrates a top view of the subject design; and
Fig. 1.9 illustrates a bottom view of the subject design.-- 

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). Therefore the following statement should be canceled:
 
[[Materials include a metal and a synthetic resin material; fig. 1.1 illustrates a front perspective view of the subject design; fig. 1.2 illustrates a rear perspective view of the subject design; fig. 1.3 illustrates a bottom perspective view of the subject design; fig. 1.4 illustrates a front view of the subject design; fig. 1.5 illustrates a rear view of the subject design; fig. 1.6 illustrates a left view of the subject design; fig. 1.7 illustrates a right view of the subject design; fig. 1.8 illustrates a top view of the subject design; fig. 1.9 illustrates a bottom view of the subject design.]]

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) Features visible within the interior of the articulated arm of the article in reproduction 1.4 only are indefinite and nonenabling, resulting an indefinite and nonenabling claim. Specifically, the precise depth, appearance, and three dimensional configuration of the features visible shown inside of the arm cannot be fully understood without resulting to conjecture due to the limited disclosure of these details, resulting in multiple possible interpretations being possible. There is no means of determining which of these features represent grooves, which might represent ridges on the interior surface, which might represent two 

    PNG
    media_image1.png
    843
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    164
    245
    media_image2.png
    Greyscale

must also be inserted into the specification, following the descriptions of the reproductions but preceding the claim. Examples of an appropriate disclaimer statement might read: “The broken lines, and regions surrounded on all sides by broken lines, depict portions of the Holder for a Display Panel that form no part of the claimed design.” OR “The portions of the Holder for a Display Panel shown with a translucent overlay form no part of the claimed design.” or similar. (for example, if a color overlay is used, the applicant might specify which color is being referred to for greater clarity). It is recommended that any color overlay be translucent in order to avoid an amended disclosure that might fail to comply with the original description of the claim, thereby necessitating a final refusal under 35 U.S.C. 112, by occluding portions of the original disclosure.

(2) Features visible within the interior of the base of the article in reproduction 1.9 only are indefinite and nonenabling, resulting an indefinite and nonenabling claim. Specifically, the precise depth, appearance, and three dimensional configuration of the features visible shown inside of the base cannot be fully understood without resulting to conjecture due to the limited disclosure of these details, resulting in multiple possible interpretations being possible. The depth and placement of the interior, the identity, contour, or appearance of the features within these regions, are all open to speculation. Note that this refusal applies only to features which lack corroboration in other views. (See region darkened in below illustration, which identifies to the best of the examiner’s determination the portions of the article visible on the interior of the base in reproduction 1.9 only. The examiner requests that should this be inaccurate or misunderstood, that the applicant provide clarification).

    PNG
    media_image3.png
    822
    492
    media_image3.png
    Greyscale

The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design in reproduction 1.9. Potential means of doing so is the same as that outlined following the above refusal under 35 U.S.C. 112(a) and (b) for indefiniteness, identified as (1).

The applicant is cautioned to carefully consider the scope of the article as a whole, and ensure that it remain consistently disclosed. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
   
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922